DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 2 and 3 previously were canceled.  Claims 9 and 10 are newly canceled.  New claim 11 has been added.  Accordingly, claims 1, 4-8, and 11 are pending and under examination.

Withdrawn Rejections and Response to Arguments
	The rejections of claims 1 and 4-8 under 35 U.S.C. 112(a) are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	The rejection of claims 1 and 4-8 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “about” in conjunction with endpoints of a numerical range such that it is unclear what the metes and bounds of the claimed range are, and values lying inside and outside of the claimed range may vary according to subjective interpretation.    It is noted that the specification as filed does not define this term such that it is unclear what amount would constitute “about 30.6%” or “about 32%”.
Appropriate clarification is required.

Response to Arguments – 35 U.S.C. 103
	Applicant’s arguments filed 7/9/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Applicant argues that Parikh does not teach an extended release composition in which extended release polymer is present in extragranular portion.  Applicant argues that Parikh teaches a modified release composition comprising apremilast hydroxypropyl methyl cellulose along with excipients in matrix dosage form and asserts that Parikh does not teach a formulation in which an extended relase polymer is present in an extragranular portion.  Applicant characterizes Parikh as being limited to teaching screening, pre-blending, final blend, and tableting steps of making a dry blend tablet formulation example, allegedly in contrast with the instant invention.  Applicant further asserts that Parikh does not teach a core free of cationic extended release polymer as in instant claim 4.  
	In reply, Applicant’s arguments have been fully considered in conjunction with Parikh’s teaching as a whole, including the examples Applicant cites as well as the entirety of the disclosure considered for what it reasonably would have suggested to one of ordinary skill in the art.  Parikh teaches various embodiments which, for the reasons outlined below, when considered as a whole, are considered to teach a composition as claimed.
	Parikh teaches a formulation comprising apremilast as well as a release modifying excipient (see Parikh claim 1 for instance; see also [0006] and [0010]).  Parikh is not limited to a reading of its examples or preferred embodiments, and Parikh does not require structural or matrix integration of the two requisite components- the active agent and the release modifying excipient.  Parikh also teaches that the fmulations may be provided as tablets, capsules, pills, pellets, beads, or granules, or modified release beads [00104]-[00105]).  The tablets may be coated, enteric coated, sugar coated, and/or film-coated, or comprising two layers of coating (see [00109]-[00110]).  Parikh’s teachings as applicable in regard to the claims as amended are further detailed below, as necessitated by amendment.	 

Modified Rejections and New Rejections in Light of Amendments filed 7/9/2021, 
No New Reference Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (WO2013/119607A2).  This reference was cited by Applicant in the IDS dated 7/7/2020.
The amended claims are drawn to a composition comprising (i) a tablet core comprising granules that comprise apremilast and one or more pharmaceutically acceptable excipients and an extragranular portion comprising extended release polymer and optionally a film coating.
Parikh teaches modified release formulations of apremilast for oral administration (see [00161]).  The formulations are considered modified release formulations (see [0045]) which may comprise a release modifying excipient which is a polymer such as hydroxypropylmethylcellulose (HPMC) (see [0051], [0052], [0053]) as well as an excipient which is a diluent (see [0057])(limitations of claims 1 and 6).  It is noted that HPMC is considered a nonionic component and therefore meets the limitation of “extended release polymer” as recited in claim 1 and further meets the requirement of claim 4.  Parikh specifies dosage including a dosage within the instantly claimed range of claim 4 (see [00107], [00149], Parikh claim 45).  Parikh further specifies that in certain embodiments the formulations may be enteric coated or film coated or may comprise two layers of coatings (see [00109] and [00110]) and further may be formulated as capsules or modified release beads, etc. (see [00104] and [00105]) thereby teaching a separate core and film coating structure thereby meeting the structure delineated by the separation of core component “i” and a film coating “ii” as recited in claim 1.  It is noted that Parikh’s two-coating scenario encompasses a configuration as claimed wherein there is an extragranular portion comprising an extended release polymer as well as a film coating.  Further regarding claim 5, Parikh teaches a daily dose including about 1 to about 25 mg, per day (see [00149]).
More specifically, Parikh teaches oral formulations comprising from about 1% to about 20% of Compound A (the active agent), from about 15% to about 70% of a release modifying excipient, from about 10 to about 70% of a diluent, etc. (see [0011]).  Parikh specifies the term “about” to encompass up to an amount within 30% of the claimed amount or weight percent (see [0043]).  Parikh specifies mannitol among suitable diluents (see [0057]) which may be included in various amounts including a range of from about 20 to about 70%, among other acceptable ranges (see [0058]).  In addition to tablets which Parikh teaches and illustrates in his examples, Parikh further teaches capsules, pellets, beads, granules (see [00104][00105]) and further specified embodiments which may be optionally coated including enteric coating, sugar coating, film coating, or comprising two layers of coating (see [00109]).  Parikh details film-coated tablets to be compressed tablets covered with a thin layer such as a coating which may be hydroxyethylcellulose (see [00110]).  Parikh teaches hydroxypropylmethylcellulose among release modifying excipients (see [0052]).
	As such, Parikh is considered to teach the requisite amounts, overlapping ranges of componetnas as those instantly claimed, as well as the particular configuration instantly claimed including a core of granules comprising apremilast and a diluent which may be mannitol as well as a coating which may be hydroxyethylcellulose, “an extragranular portion comprising an extended release polymer” as instantly claimed in claims 1 and 11 for instance.  This configuration also encompasses the exclusion recited in claim 4 as well as the configuration recited in claim 6 (“consisting of diluent”).
	Because Parikh does not teach a single embodiment or example necessarily demonstrating the selection of apremilast and the particular claimed diluent with an extended release polymer coating on top as instantly recited in claim 11, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine apremilast with for instance HPMC and/or a diluent in a tablet product further enteric- and film- coated.  One would have been motivated to do so based on Parikh’s teachings of advantages of each of these components with a dosage form, specifically for oral administration having desired controlled release, diluent, and physical stability parameters desired from the aforementioned excipients and coatings.  Doing so would have constituted combination of known prior art elements according to known methods to yield predictable results.
Further regarding claim 7, where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685  (1972).  Specifically, in the instant case, the prior art has provided rationale for including all claimed components as well as rationale for adjusting included components in order to achieve the desired modified release of an active agent by adjusting the dissolution properties (see [00154] and [00155] for instance); in doing so, Parikh teaches the same or substantially the same product having the same or substantially the same properties as described in instant claim 7.  Moreover, in regard to claim 8, Parikh teaches a product having the claimed effectiveness since a product and its properties are inseparable.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617